UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted November 2, 2006*
                            Decided November 9, 2006

                                       Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. FRANK H. EASTERBROOK, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

No. 06-1108

MICHAEL V. HENDRICKS,                         Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Eastern District of
                                              Wisconsin
      v.
                                              No. 04-C-1043
JO ANNE B. BARNHART,
     Defendant-Appellee.                      Lynn Adelman,
                                              Judge.

                                     ORDER

       Michael Hendricks applied for supplemental security income (“SSI”) under
Title XVI of the Social Security Act, 42 U.S.C. § 1381a, claiming that his depression
and behavioral problems prevent him from working. The Social Security
Administration denied his application initially and upon reconsideration, and an
administrative law judge concluded, after multiple hearings, that Hendricks was
not disabled. Hendricks sought judicial review pursuant to 42 U.S.C. § 405(g), and,
in a lengthy and thorough decision, the district court affirmed.



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-1108                                                                    Page 2
       On appeal Hendricks asserts without elaboration that the ALJ failed to
resolve conflicting medical evidence. His cursory brief merely recites a few selective
facts from the record and impermissibly does not include an argument section or
citations to any legal authority. Consequently, the appeal warrants dismissal
under Fed. R. App. P. 28(a)(9)(A). See Anderson v. Hardman, 241 F.3d 544, 545
(7th Cir. 2001) (even pro se litigants must comply with Rule 28(a)(9)). In any event,
the ALJ’s resolution of conflicting medical evidence is supported by substantial
evidence, see Schoenfeld v. Apfel, 237 F.3d 788, 793 (7th Cir. 2001); Binion v.
Chater, 108 F.3d 780, 782 (7th Cir. 1997), and the ALJ built an accurate and logical
bridge between the evidence and the result. See Blakes v. Barnhart, 331 F.3d 565,
568-69 (7th Cir. 2003); Shramek v. Apfel, 226 F.3d 809, 811 (7th Cir. 2000). In light
of Hendricks’s violation of Rule 28(a)(9)(A), this appeal is DISMISSED.